Citation Nr: 1215958	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-49 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 Atlanta Regional Office (RO) in Decatur, Georgia rating decision, which denied the claim on appeal.

In March 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his tinnitus was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Tinnitus

The Veterans Claims Assistance Act of 2000 describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as this issue, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran alleges the onset of ringing in his ears while in service.  The Board observes that the Veteran's service treatment records indicate no complaints, diagnoses, or treatment for tinnitus.  Indeed, the Veteran concedes that he did not seek treatment for or otherwise report tinnitus in service.

Initially, the Board notes that the Veteran had service with the 577th Engineering Battalion and his MOS was Terrain Analyst.  While the associated job duties of such a position do not necessarily indicate exposure to high noise levels, based on the Veteran's service in an engineering unit involved with construction activities, the Board will presume, for the purposes of this decision only, that the Veteran was exposed to acoustic trauma in service.

After service, the Veteran indicates that he sought treatment for his ears beginning in approximately 1965, but that such records are unavailable.  Private treatment records beginning in November 1996 note tinnitus.  

In support of his claim, the Veteran submitted a December 2009 treatment record from a private ENT physician.  At that time, the Veteran reported a 50 year history of constant buzzing in both ears.  He noted in-service exposure to gunshot noise, industrial noise, military noise, and explosion noise.  The Veteran specifically indicated in-service work in heavy construction with very loud noise exposure from a pneumatic compressor and that by the end of each day he was nearly deaf and that ringing occurred every night.  Following examination, the physician concluded that the Veteran's tinnitus was likely due to high frequency sensorineural hearing loss that was likely caused by his loud noise exposure while in the military that was consistent with his history.

Initially, the Board notes that the Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing in the ears is capable of lay observation").  As such, the Board finds the Veteran's reported 50 year history of tinnitus significantly probative.  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition, unlike hearing loss that is ascertained by clinical testing.  Therefore, in accordance with the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the Board concludes that the lay testimony of the Veteran concerning continuous symptoms since service is both credible and probative, despite the lack of contemporaneous documentation in service.  Furthermore, the Board notes that there is no evidence of record after service contradicting the Veteran's assertions of continuity of tinnitus.

Moreover, the Board finds the December 2009 ENT physician's conclusions of significant probative value.  The opinion was based on the Veteran's reported history, physical examination, and audiometric testing.  Based on the foregoing and the physician's medical expertise, he opined that it was likely that the Veteran's tinnitus was due to sensorineural hearing loss caused by military service.  While the Board notes that the Veteran is not service-connected for hearing loss, the physician's statements in conjunction with the Veteran's credible and probative statements indicate that tinnitus onset was during service and that such problems continued thereafter.

The Board acknowledges, as noted above, there is an absence of documented complaints of tinnitus until more than 35 years after the Veteran left military service.  Although the Board is concerned about the over 3 decade delay between service and reporting tinnitus, acoustic trauma during service is presumed and, based on the lay and medical evidence of record, the Board concludes that the evidence is at least in relative equipoise as to whether his current tinnitus had its onset in service, and is directly related to noise exposure therein.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


